[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                              No. 06-14961                    JANUARY 8, 2008
                          Non-Argument Calendar              THOMAS K. KAHN
                                                                  CLERK
                        ________________________

                    D. C. Docket No. 04-60321-CR-DTKH

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                    versus

SHERMAN WILLIAMS, JR.,

                                                  Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (January 8, 2008)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Sherman Williams, Jr. appeals his 180-month sentence following a guilty
plea for conspiring to import more than 150 kilograms of cocaine into the United

States in violation of 21 U.S.C. §§ 952(a), 963, and 960 (b)(1)(B). Williams

contends on appeal that his sentence is unreasonable because his brother, Frank

Williams, received a significantly shorter sentence despite being one of his co-

conspirators and engaging in the same criminal conduct. According to Williams,

because the Presentence Investigation Report established that both he and his

brother were responsible for 300 kilograms of cocaine, it was unreasonable to

calculate his sentence based on the entire quantity of drugs when his brother’s

sentence was calculated based on only 5 to 15 kilograms of cocaine. Williams

points to 18 U.S.C. § 3553(a)(6) and argues that this Court should find his sentence

unreasonable and thereby avoid an unwarranted sentencing disparity, which he

contends is especially significant in this case because it occurred between two

brothers.

      Finally, Williams argues that the unreasonableness of his sentence is

highlighted by the fact that there was no violence associated with his offense, he

did not participate in the actual transportation of the cocaine, he has no prior drug

convictions, and he has been cooperating with the police regarding an unrelated

murder prosecution.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), a district



                                           2
court determining a reasonable sentence must consider the correctly calculated

sentencing range under the Sentencing Guidelines as well as the factors set forth in

18 U.S.C. § 3553(a) . United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005)

(per curiam). We review the final sentence imposed by the district court for

reasonableness, and our review is deferential. Id. at 788. “[W]e do not, as the

district court did, determine the exact sentence to be imposed” because the district

court is free to “impose a sentence that is either more severe or lenient than the

sentence we would have imposed” as long as that sentence is reasonable. Id. The

party challenging the sentence bears the burden of establishing that it is

unreasonable in light of both the record and the § 3553(a) factors. Id.

      In determining whether a sentence is reasonable, we are guided by the

factors outlined in § 3553(a) as well as the district court’s reasons for imposing the

particular sentence. United States v. Williams, 456 F.3d 1353, 1360–61 (11th Cir.

2006). The factors set forth in § 3553(a) include: (1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need for

the sentence to reflect the seriousness of the offense, promote respect for the law,

and provide just punishment for the offense; (3) the need to afford adequate

deterrence to criminal conduct; (4) the need to protect the public from further

crimes of the defendant; (5) the need to provide the defendant with needed training



                                           3
or medical care; (6) the kinds of sentences available; (7) the sentencing guidelines

range; (8) pertinent policy statements of the Sentencing Commission; (9) the need

to avoid unwarranted sentence disparities; and (10) the need to provide restitution

to victims. See 18 U.S.C. § 3553(a)(1)–(7).

      “Although sentencing courts must be guided by these factors, nothing in

Booker or elsewhere requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors” or to discuss each of them.

United States v. Thomas, 446 F.3d 1348, 1357 (11th Cir. 2006) (internal quotation

marks and citation omitted). Instead, “an acknowledgment by the district judge

that he or she has considered the § 3553(a) factors will suffice.” United States v.

Amedeo, 487 F.3d 823, 833 (11th Cir. 2007). Furthermore, the “weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court. We will not substitute our judgment in weighing the relevant

factors . . . .” Williams, 456 F.3d at 1363.

      It is also significant that this Court has previously recognized that a

“[d]isparity between the sentences imposed on codefendants is generally not an

appropriate basis for relief on appeal.” United States v. Regueiro, 240 F.3d 1321,

1325–26 (11th Cir. 2001) (per curiam) (rejecting an argument that the district

court’s imposition of an upward departure for the defendant but not her



                                           4
codefendant violated the principle of uniformity of sentencing). “[T]o adjust the

sentence of a co-defendant in order to cure an apparently unjustified disparity

between defendants in an individual case will simply create another, wholly

unwarranted disparity between the defendant receiving the adjustment and all

similar offenders in other cases.” United States v. Chotas, 968 F.2d 1193, 1198

(11th Cir. 1992) (per curiam).

      After review of the record and consideration of the parties’ briefs, we

conclude that Williams’ sentence was reasonable. As an initial matter, the district

court acknowledged that it had an obligation to consider the § 3553(a) factors. See

Amedeo, 487 F.3d at 833. The court also spent a considerable amount of time

discussing the very § 3553(a) factor that Williams focuses on here: “the need to

avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6). Although

the district court noted that it had been concerned about this disparity, the court

explained that Williams’ brother was allowed to plead guilty to a smaller quantity

of drugs because at that time the government did not have credible, corroborating

evidence regarding the actual amount of cocaine. Ultimately, the district court

concluded that it would be inappropriate to harmonize Williams’ sentence with that

of his brother—a conclusion that is in accord with this Court’s recognition in



                                           5
Chotas that such adjustments merely result in “another, wholly unwarranted

disparity” between the defendant and similar offenders in other cases. Chotas, 968

F.2d at 1198.

      The district court also addressed the § 3553(a) factor concerning “the nature

and circumstances of the offense.” See 18 U.S.C. § 3553(a)(1). The court noted

that Williams had engaged in serious criminal conduct by deciding to help bring

drugs into the United States and that his involvement in the conspiracy was

extensive. In light of those facts, the district court concluded that a 180-month

sentence, which was below the applicable guideline range, was appropriate.

      We cannot say that the district court’s careful and thorough consideration of

those factors was flawed or that its conclusion was unreasonable. The weight to be

accorded any specific § 3553(a) factor is a matter committed to the sound

discretion of the district court. See Williams, 456 F.3d at 1363.

      AFFIRMED.




                                          6